        1:20-cv-01306-JES-JEH # 3          Page 1 of 3                                    E-FILED
                                                        Friday, 28 August, 2020 01:53:05 PM
                          UNITED STATES DISTRICT COURT          Clerk, U.S. District Court, ILCD
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

Matthew Mance,                              )
                                            )
              Plaintiff,                    )
                                            )
Vs.                                         )         Case No.: 1:20-cv-1306
                                            )
AECOM, Inc., a foreign corporation          )
                                            )
              Defendant.                    )

                                           ANSWER

       COMES NOW, Defendant, AECOM, Inc., a foreign corporation by and through its

attorneys, Peter M. Westhoff and Hennessy & Roach, P.C., and for its Answer to

Plaintiff’s Complaint states as follows:

                                           PARTIES

       1.     Defendant admits the allegations contained in Paragraph 1.

       2.     Defendant admits it is a foreign corporation and that it is authorized to

conduct and transact business within the State of Illinois but denies the remaining

allegations in paragraph 2.

                                           VENUE

       3.     Paragraph 3 states a legal conclusion to which no response is required.

To the extent that any of the allegations in Paragraph 3 are deemed to require a

response, Defendant denies same and demands strict proof thereof.

                               WRONGFUL TERMINATION

       4.     Defendant admits Plaintiff was employed by Defendant on April 5, 2018,

but denies the remaining allegations contained Paragraph 4.

       5.     Defendant denies the allegations contained in Paragraph 5.




                                                -1-
        1:20-cv-01306-JES-JEH # 3       Page 2 of 3

       6.     Defendant admits Gerry Coulter was Plaintiff’s supervisor but denies the

remaining allegations contained in Paragraph 6.

       7.     Defendant denies the allegations contained in Paragraph 7.

       8.     Defendant admits on May 22, 2018, Plaintiff was terminated from his

employment. Defendant denies the remaining allegations contained in Paragraph 8.

       9.     Defendant denies the allegations contained in Paragraph 9.

       10.    Paragraph 10 states a legal conclusion to which no response is required.

To the extent that any allegations contained in Paragraph 10 are deemed to require a

response, Defendant denies same and demands strict proof thereof.

       11.    Defendant denies the allegations contained in Paragraph 11.

       12.    Paragraph 12 states a legal conclusion to which no response is required.

To the extent that any allegations contained in Paragraph 12 are deemed to require a

response, Defendant denies same and demands strict proof thereof.

       13.    Defendant denies the allegations contained in Paragraph 13.

       14.    Defendant denies the allegations contained in Paragraph 14.

                                AFFIRMATIVE DEFENSES

       1.     Further answering, and as an Affirmative Defense, Plaintiff’s Complaint

fails to state a claim upon which relief can be granted because Plaintiff was not injured

on April 5, 2018 while in the course of his employment.

       2.     Further answering, and as an Affirmative Defense, Plaintiff was terminated

due to his unavailability for work.

       2.     Further answering, and as an Affirmative Defense, Plaintiff has failed to

mitigate his damages.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant, AECOM,

Inc., a foreign corporation, prays this Court dismiss Plaintiff’s Complaint, award


                                          -2-
       1:20-cv-01306-JES-JEH # 3       Page 3 of 3

Defendant its costs incurred herein, and for such other and further relief that the Court

deems just and proper under the circumstances.

DEFENDANT DEMANDS TRIAL BY JURY



                                          Respectfully submitted,

                                          HENNESSY & ROACH, P.C.

                                          /s/ Peter M. Westhoff_________________
                                          Peter M. Westhoff, #6279504
                                          415 North 10th Street, Suite 200
                                          St. Louis, MO 63101
                                          (314) 231-0770
                                          (314) 231-0990
                                          pwesthoff@hennessyroach.com
                                          Attorneys for Defendant AECOM, Inc.


                             CERTIFICATE OF SERVICE

       The undersigned states that service of the above Answer was served by e-filing
and/or electronic mail on this 28th day of August 2020.

Travis J. Dunn
Law Offices of Peter F. Ferracuti, P.C.
110 E. Main Street
Ottawa, IL 63150
tdunn@peterferracuti.com
Attorneys for Plaintiff Matthew Mance


                                          /s/ Peter M. Westhoff_________________




                                           -3-
